DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 March 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 02 March 2022 have been fully considered but they are not persuasive.
Rejections under 35 USC § 112(a) and 112(b):
The amendments to the claims have overcome the previous issues raised under the above statutes, however by amendment new issues are raised as discussed herein below.

Rejections under 35 USC § 103:
The remarks take the position that Loboda and Makarov are silent to selecting “the first setting is applied when the first light elemental ions are identified as having a mass similar to the reaction gas”.  This has been found unpersuasive.  Specifically, the recitation of “when” makes the selection of the first setting contingent on the identification of the first light element ions having a mass similar to the reaction gas.  If 
Moreover, the instant specification does not select ions based on identification of ions, rather the instant specification teaches in paragraph [0064] that when a particular ion such as Li+ in a He collision gas is used the drag field is set for optimizing transmission.  Similarly, in Loboda, ions are mass selectively ejected by ramping up or down of the DC potential.  Therefore to eject lighter ions of a mass the ramp (gradient setting) is selected to mass selectively eject ions ([0064]).  It would not matter if the ion was of same mass as the reaction gas because the operation parameter would be the same (i.e. selection of first setting of gradient to eject mass selected light ions).  The same applies for Makarov discussed herein below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 9, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description for “the first setting and the second setting are…selected such that the first setting is applied when the first light elemental ions are identified as having mass similar to the reaction gas”.  Specifically, the instant specification is devoid of any suggestion of selecting the first setting when first light elemental ions are identified as having a mass similar to the reaction gas.  At best the specification supports high transmission of light ions of interest having similar mass to the collision gas ([0026]).  Further paragraph [0064] teaches increasing transmission of Li+ when He is used in the collision gas via a drag field setting.  However, there is no disclosure that the selection of the setting when elemental ions are identified.  That is, in mass spectrometry ions are identified via their mass to charge ratio determined from a mass spectrum.  Paragraph [0009] of the specification suggests the ability of an analyzer to determine and identify a certain species of the sample, however there is no disclosure that this identification is used in the selection of the first setting.  Indeed 
Therefore, the claims fail to meet the written description requirement under 35 USC § 112(a).
Dependent claims fail to meet the written description requirement by virtue of their dependencies on independent claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Speakman et al. (US pgPub 2003/0160168) (herein Speakman) in view of Loboda et al. (US pgPub 2005/0253064) (herein Loboda) or alternatively in view of Makarov (US pgPub 2014/0070091).

Alternatively, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tanner (Tanner “reaction cells and collision cells for ICP-MS: a tutorial review” submitted with IDS of 27 July 2018) in view of Loboda et al. or Makarov et al.
Regarding claim 1, Speakman teaches a method of isotope ratio mass spectrometry (inherent in the apparatus of figures 1 and 4, note: [0001]), the method comprising steps of: 
i. transmitting elemental ions from an ion source (1, elemental ions see paragraph [0002]) into a reaction cell (gas containment means 21, [0062], note: decreasing interfering peaks via increasing inert gas indicative of some reaction within the tube 221) that comprises at least one ion guide (figures show a hexapole 13-15 of ion guide 12, however paragraph [0024] teaches a quadrupole or octupole sets may be used instead), wherein the reaction cell contains at least one reaction gas ([0062]); 
ii. applying an axial electric field gradient in the reaction cell for improving transmission of elemental ions through the reaction cell ([0024] “an axial potential gradient [[i.e. a potential gradient results in an electric field gradient]] may be provided along the ion guiding means which can assist ion transmission”);
iii. transmitting elemental ions from the reaction cell (fig. 4, 12) into a sector field mass analyzer (38) for mass analysis (inherent in a sector analyzer) followed by 
Speakman teaches in paragraph [0063] “it is found that the maximum transmission of the hexapole for ions of different mass-to-charge ratios occurs at different voltages, the AC voltage is conveniently scanned in synchronism with the mass-to-charge ratio scanning of the mass analyzer to ensure that maximum transmission through the hexapole of the ions actually being detected is achieved”.  That is, Speakman teaches application of different AC voltages to transmit different mass-to charge ratios (i.e. mass selection based on AC voltages).  Therefore, Speakman differs from the claimed invention by not disclosing wherein the axial electric field gradient is adjusted so that during a mass analysis based on elements of the elemental ions, a first element that includes light elemental ions is analysed with a first setting of the axial electric field gradient in the reaction cell and a second element that includes heavier elemental ions is analysed using a second setting of the axial electric field gradient in the reaction cell, and wherein the axial electric field gradient with the first setting improves the transmission of the light elemental ions through the reaction cell and wherein the axial field gradient with the second setting allows for the transmission of the heavier elemental ions using the axial electric field gradient with the second setting and the axial electric field gradient is selected to adjust residence time of the light elemental ions and the heavier elemental ions inside the reaction cell, the heavier elemental ions having an atomic mass greater than the light elemental ions, and the first setting and the second setting are different drag fields selected such that the 
However, Loboda teaches that wherein the axial electric field gradient (fig. 9, 830, [0064]) is adjusted so that during a mass analysis ([0064], note: “Ions can be sequentially ejected out of the ion guide 820 by either ramping up the DC potential 830”, wherein they are ejected towards mass analyzer see [0057], thus during mass analysis) based on elements of the elemental ions (based on mass ([0064]) which is dependent upon the elements, thus based on the elements of the elemental ions), a first element that includes light elemental ions is analysed with a first setting of the axial electric field gradient in the reaction cell and a second element  that includes heavier elemental ions is analysed using a second setting of the axial electric field gradient in the reaction cell ([0064] note mass selectively ejecting ions via ramping up the DC potential 830 (i.e. gradient), thus first heavier ion, followed by a second lighter mass ion depending on the slope or gradient of 830.  The second ramped gradient is interpreted to be the first setting including the lighter mass ion.  The first gradient is interpreted to be the second setting including the heavier ions) and wherein the axial electric field gradient with the first setting improves the transmission of the light elemental ions through the reaction cell and wherein the axial field gradient with the second setting allows for the transmission of the heavier elemental ions using the axial electric field gradient with the second setting (See also discussion in the response to arguments section of the non-Final rejection of 12 May 2021, page 2 with respect to paragraph [0054].  Additionally, since the new field 855 ejects ions transmission is improved to eject each ion based on the slope of the gradient) and the axial electric field gradient is selected to adjust  selected such that the first setting is applied when the first light elemental ions are identified as having a mass similar to the reaction gas (initially, this is a contingent limitation, thus not required to be taught by Loboda (see discussion above).  However, Loboda teaches mass selectively ejecting ions by ramping up or down the DC potential 830 ([0064]), therefore if an known first elemental ion of small mass similar to the collision gas is known (i.e. identified) and desired to be ejected the ramp could be selected to eject that ion at the first setting (i.e. interpreting the first setting to be at the mass equivalent to the mass similar to the collisional gas).  That is, the settings are mass selective, therefore a mass that happens to be similar in mass of the reaction gas would not change the setting of the ramp for ejection of that ion of that particular mass (i.e. mass selective means selecting gradient based on mass of ion as in the instant specification)).
Loboda also teaches that the mass selection may alternatively be provided for by ramping of the AC voltage in a manner similar to Speakman (see paragraph [0064] of Loboda).
Therefore, Speakman is a finding that the prior art contained a method which differed from the claimed device by the substitution of a scanned AC voltage to select ions for maximum transmission, rather than an axial gradient.  Loboda is a finding that the adjustable axial gradient was also known for mass selective transmission through a collisional cell.  Moreover, Loboda is a finding that one of ordinary skill in the art could have substituted the AC mass selection of Speakman with the ramping of the axial gradient and the results of the substitution would have been predictable to result in the transmission of mass selected ions through the collisional cell.  Therefore, the claim would have been obvious because the substitution of mass selection via changing voltages of an AC potential for ramping of an axial field yields predictable results to one of ordinary skill in the art (mainly mass selective transmission of ions through the collisional/reaction cell) (see MPEP 2143 (I)(B)).
Alternatively to Loboda, Makarov teaches wherein the axial electric field gradient ([0010] and [0021]) is adjusted ([0031]) so that during a mass analysis based on elements of the elemental ions, a first element that includes light elemental ions is analysed with a first setting of the axial electric field gradient in the reaction cell and a second element that includes heavier elemental ions is analysed using a second setting of the axial electric field gradient in the reaction cell ([0031] higher charge (i.e. higher mass see paragraph [0014]) and lower charge (lower mass) ions are transmitted via an adjusted field gradient, wherein the gradient is applied along the trapping volume of a collision cell ([0010]).  The gradient for lower charge (lower mass) is interpreted to be the first setting and the gradient for higher charge (higher mass) is interpreted to be the second setting.  Note: ions are processed.  Paragraph [0024] teaches the DC potential 
Makarov modifies Speakman by providing an adjustable axial gradient applied to the collisional cell dependent upon the charge of the ions.
Since both inventions are directed towards reaction cells, it would have been obvious to one of ordinary skill in the art to apply an adjustable field gradient of Makarov to the reaction cell of Speakman because it would ensure that all the ion are smoothly ejected from the ion trap at a faster rate, without increasing the energy of most of the ions beyond an acceptable level that will prevent them from being subsequently trapped ([0016]).
Regarding claim 1, Tanner teaches a method of isotope ratio mass spectrometry (page 1410, left column last paragraph), the method comprising steps of: 
i. transmitting elemental ions from an ion source (page 1410, left column, lines 13-16 teach elemental ions from ICP) into a reaction cell (page 1410, lines 13-16 collisional broadening in a pressurized rf quadrupole) that comprises at least one ion guide (1410, left column, lines 13-16note quadrupole), wherein the reaction cell contains at least one reaction gas (page 1410, right column, last 10 lines above section 8.2.3); 
ii. applying an axial electric field gradient in the reaction cell for improving transmission of elemental ions through the reaction cell (page 1398, right column, last sentence of first paragraph)
iii. transmitting elemental ions from the reaction cell into a sector field mass analyzer (page 1443, right column, first sentence of first full paragraph) for mass analysis (inherent in a sector analyzer) followed by detecting ions using a multicollector (page 1443, right column, first sentence of first full paragraph), and analyzing an isotope ratio of detected ions (page 1443, right column, first sentence of first full paragraph).
Tanner has the same deficiencies as Speakman above and it would be obvious to resolve those deficiencies by any of the methods disclosed in the references above for the same reasons.
Regarding claim 4, Speakman in view of Loboda teaches wherein the axial electric field gradient improves the transmission of the light elemental ions through the reaction cell relative to heavier elemental ions that have an atomic mass greater than the light elemental ions ([0064], teaches sequential ejection of heavier to lighter ions, thus light ions are improved relative to heavier ions as compared to the background section of the instant publication, see paragraph [0025] of the instant published application which teaches light ions trapped within the collisional cell).
Regarding claim 6, Speakman teaches wherein the reaction cell comprises at least one multipole ion guide ([0024]).

Claims 2, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Speakman and Loboda or Makarov and further in view of Abou-Shakra et al. (US pgPub 2004/0026610) or alternatively claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Speakman and Loboda or Makarov in view of Badiei et al. (US pgPub 2015/0318159).

However, Abou-Shakra teaches wherein the elemental ions comprise elemental ions that have an atomic mass similar to, or the same as, or less than the atomic or molecular mass of the at least one reaction gas in the reaction cell ([0022] teaches P+ ion and oxygen as the collisional/reaction gas.  Phosphorous has an atomic weight of 31, whereas oxygen has an atomic weight of ~16).
Abou-Shakra modifies the Speakman by providing a particular ions for analysis in a mass spectrometer.
Since both inventions are directed towards ICP-MS with a reaction cell, it would have been obvious to one of ordinary skill in the art to select a desired elemental ion for analysis as done in Abou-Shakra in the device of Speakman in view of Loboda because it would provide for quantitative/qualitative analysis of a particular sample to be analyzed.
Alternatively, Badiei et al. teach wherein the elemental ions comprise elemental ions that have an atomic mass similar to, or the same as, or less than the atomic or molecular mass of the at least one reaction gas in the reaction cell (gas is methane CH4  (molecular mass of 16)and ion is Selenium (atomic mass 34), [0014]).
Badiei et al. modifies Speakman by suggesting a reactive gas to remove interferences when analyzing Selenium.

Regarding claim 3, the combined device in view of Abou-Shakra or Badiei et al. teach wherein the elemental ions comprise light elemental ions that have an atomic mass of less than 40 amu (phosphorous ions 31, see paragraph [0022] or Badiei Silicon or Selenium).
Regarding claim 9, the combined device fails to disclose wherein prior to being transmitted through the reaction cell, the ions are transmitted through at least one mass filter.
However, Abou-Shakra teaches wherein prior to being transmitted through the reaction cell, the ions are transmitted through at least one mass filter ([0012]-[0013]).
Abou-Shakra modifies the combined device by suggesting the use of a mass filter upstream of the reaction cell.
Since both inventions are directed towards ICP-MS, it would have been obvious to one of ordinary skill in the art to include a mass filter upstream of the reaction cell of Speakman because it would substantially attenuate background ions having a m/z ratio different from those arranged to be transmitted by the mass filter, therefore ions generated in the plasma ion source or anywhere upstream of the mass filter will not interfere with the product ions  allowing the mass analyzed product ions to correspond to the determined intensity unaffected by interference ions ([0019]).

Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Speakman in view of Makarov and further in view of Makarov (US pgPub 2016/0217985).
Regarding claim 9, Speakman in view of Makarov fails to disclose wherein prior to being transmitted through the reaction cell, the ions are transmitted through at least one mass filter.
However, Makarov teaches wherein prior to being transmitted through the reaction cell (30), the ions are transmitted through at least one mass filter (20).
Makarov modifies Speakman by providing a mass filter upstream the collisional cell.
Since both inventions are directed towards reaction cells, it would have been obvious to one of ordinary skill in the art to place the filter upstream the collisional cell because the filter transmits ions having a reduced range of m/z ([0016]), therefore allowing filtering out only precursor and ions of interest to provide a robust quantitative method for targeted analysis ([0002]).
Regarding claim 11, Speakman differs from the claimed method by not disclosing transmitting the ion beam through at least one electrostatic lens that is arranged upstream from the reaction cell, wherein the electrostatic lens is operable in a first mode, in which the ion beam is transmitted through the electrostatic lens and into the reaction cell, and a second mode, in which the ion beam is reflected into an off-axis detector device.

Makarov modifies the combined device by providing a deflector between the mass filter and the reaction cell.
Since both inventions are directed towards reaction cells in a mass spectrometer, it would have been obvious to one of ordinary skill in the art to provide the electrostatic lens of Makarov in the combined device because the data from the auxiliary detector can be used for improving the high-mass-resolution data, thus interpolation, deconvolution or best-fitting approaches are especially made possible by the use of multiple ion current measurements for each mass analysis scan. Advantageously, the auxiliary ion detector has a higher absolute sensitivity than the mass analyzer ([0011]-[0012]).
Regarding claim 12, Speakman differs from the claimed invention by not disclosing wherein during a first filtering mode, ions in the ion beam having a selectable mass-to-charge are transmitted through the mass filter and into the electrostatic lens, the ion beam is reflected into the off-axis detector; and a second broad- mass mode, wherein particles of a mass range that is greater than during filtering mode are 
However Makarov teaches wherein during a first filtering mode (mass filter 20 operating in a narrow range see paragraph [0083] and intermittently deflected), ions in the ion beam having a selectable mass-to-charge are transmitted through the mass filter and into the electrostatic lens ([0079] and [0083]), the ion beam is reflected into the off-axis detector ([0079] and [0083]); and a second broad- mass mode ([0083] when ions pass through the deflector towards the collisional cell 30 (see figure 1a and paragraph [0078])), wherein particles of a mass range that is greater than during filtering mode are transmitted through the mass filter and through the electrostatic lens, into the reaction cell ([0078], [0083]-[0084], note: ions are accumulated over multiple windows as selected by mass filter 20 and transmitted to collisional cell 30 as seen in figure 1a, thus a broad-mass mode. Alternatively to figure 1a, figure 3 shows the ions passing through mass filter to collision cell 31, see discussion in paragraphs [0089] and [0107].  Thus accumulation occurs in collisional cell see paragraph [0035] and thus a broader mass range than during the deflecting mode to off-axis detector 61).
Makarov modifies the combined device by providing a deflector between the mass filter and the reaction cell.
Since both inventions are directed towards mass filters followed by reaction cells in a mass spectrometer, it would have been obvious to one of ordinary skill in the art to provide the electrostatic lens of Makarov in the combined device because the data from the auxiliary detector can be used for improving the high-mass-resolution data, thus interpolation, deconvolution or best-fitting approaches are especially made possible by .


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Speakman and Loboda and further in view of Baykut et al. (US pgPub 2008/0042055).
Regarding claim 11, the combined device differs from the claimed method by not disclosing transmitting the ion beam through at least one electrostatic lens that is arranged upstream from the reaction cell, wherein the electrostatic lens is operable in a first mode, in which the ion beam is transmitted through the electrostatic lens and into the reaction cell, and a second mode, in which the ion beam is reflected into an off-axis detector device.
However, Baykut et al. teaches transmitting the ion beam through at least one electrostatic lens (fig. 2, 14) that is arranged upstream from the reaction cell (IMS 17 is disclosed to have an RF hexapole ion guide operated under elevated pressure of collision gas as fragmentation chambers [0063].  Thus 14 is upstream 17), wherein the electrostatic lens is operable in a first mode, in which the ion beam is transmitted through the electrostatic lens and into the reaction cell ([0047], note “The mass filter is used to select ions with the mass (mass-to-charge ratio) of interest. The selected ions pass the aperture electrode (16) and are allowed to fly through the ion mobility separation cell (17) for separation the conformational isomers of the selected mass-to-charge ratio”), and a second mode, in which the ion beam is reflected into an off-axis 
Baykut et al. modifies the combined device by providing a deflector between the mass filter and the reaction cell.
Since both inventions are directed towards mass filters followed by reaction cells in a mass spectrometer, it would have been obvious to one of ordinary skill in the art to provide the electrostatic lens of Baykut in the combined device because it would facilitate acquisition of mass spectrometric data in order to select ions of interest for separation analysis ([0049]).


Relevant art of interest to the applicant:
Bateman et al. (US pgPub 20030001085) teaches in paragraph [0091] “The effect of maintaining various DC voltage gradients across the fragmentation cell 1 on the transmission of ions having various mass to charge ratios is shown in more detail in FIG. 12”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Also note: the published application teaches in paragraph [0019] EP-0813228-A1 (foreign publication to Speakman) teaches the use of a collision cell that promotes collisions between ions and the neutral gas molecules, thus a collision/reaction cell and collision/reaction gas by applicants own admission.